Case 3:07-cr-00368-MAS Document 56 Filed 09/03/20 Page 1 of 1 PagelD: 389

 

UNITED STATES DISTRICT COURT

for the
District of New Jersey

UNITED STATES OF AMERICA
Plaintiff

Vv.
Case No. 20-cr-368(MAS)
MICHAEL STALLWORTH
Defendant

 

ORDER APPOINTING FEDERAL PUBLIC DEFENDER

The financial inability of the defendant to retain counsel having been established by the Court,
and the defendant not having waived the appointment of counsel,
Itisonthis 3rd__ day of September , 2020,

ORDERED that Andrea Bergman from the office of the Federal Public

 

Defender for the District of New Jersey is hereby appointed to represent said defendant in the cause until

further order of the Court.

 

 

4 f \ f
on ; aA pong \ . — je aot
/ ~¢AHID N. QURAISHL, U.S.MLI.

/
